Hall, Presiding Judge.
The State and the District Attorney of Fulton County filed a notice of appeal from an order of the trial court quashing the indictment of defendant-appellee.
The appeal is dismissed. The State has no right of appeal in a criminal case. State v. Gossett, 214 Ga. 840 (108 SE2d 272); State v. Jones, 7 Ga. 422.
The State’s contention that the order was actually a writ of prohibition was answered by the Supreme Court when it transferred the case to this court.

Appeal dismissed.


Evans and Clark, JJ., concur.

Lewis R. Slaton, District Attorney, Joel M. Feldman, Morris H. Rosenberg, for appellant.
B. L. Spruell, for appellee.